 In the Matter of THEB.F.GOODRICH COMPANYandUNITEDRUBBERWORKERS OF AMERICA,LOCAL UNIONNo.5 (C. I. 0.)Case No. 8-R-1761.-Dated June 8, 1945Messrs.L.M. BuckinghamandC. D. Russell, ofAkron, Ohio, for theCompany.Mr. RobertE. Shuff,of Akron, Ohio, of the Union.MissKatharineLoomis,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by United Rubber Workers of America, LocalUnion No. 5 (C. I. 0.), herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of employeesof The B. F. Goodrich Company, Akron, Ohio, herein called the Company,the National Labor Relations Board provided for an appropriate hearingupon due notice before Thomas E. Shroyer, Trial Examiner. Said hearingwas held at Akron, Ohio, on April 9, 1945. The Company and the Unionappeared and participated. All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues. The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed. All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTITHE BUSINESS OF THE COMPANYThe B F. Goodrich Company-is a New York corporation having itsmain ;office and place of business at Akron, Ohio, where it is engaged inthe manufacture of rubber goods. Its operations with which we are hereconcerned are carried on in six plants located in various part of the city.62 N. L. R. B, No. 35206 THE B. F. GOODRICH COMPANY207Its annual volume of business exceeds $1,000,000 in value and a substan-tial portion of both its raw materials and finished products travels in inter-state commerce.We find, and the Company does not deny, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Rubber Workers of America, Local Union No. 5, affiliated withthe Congress of Industrial Organizations,is a labor organization admittingto membership employeesof the Company.111,THE QUESTION CONCERNING REPRESENTATIONThe Union, in a letter dated February 3, 1945, requested recognition asthe exclusive bargaining representative of the plant-protection employeesin the Company's Akron, Ohio, plants. On February 7, 1945, the Companydeclined to grant recognition to the Union on the ground that such employ-ees do not constitute an appropriate unit for collective bargaining purposes.A statement of a Board agent, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employees inthe unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9(c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union, which already represents employees of the Company in fivedifferent units, seeks a unit of all guards, guardettes, and firemen in theplant-protection department of the Company's Akron, Ohio, plants, ex-cluding sergeants and lieutenants;' the guards and firemen are militarized,whereas the guardettes are not. The Company, however, takes the positionthat the plant-protection employees do not comprise an appropriate unitbecause they are a part of management and because of the militarizationof the guards and firemen. Should the Board find, in view of their militari-zation, a separate unit appropriate for guards and firemen, the Union thenseeks to represent the guardettes in another separate unit.The guards and firemen are armed and uniformed. Each has signed a'Loyalty Agreement with the United States stating that the appropriateArticles ofWar have been read and explained to him and promising faith-ful performance of his duties as a civilian auxiliary to the military police'The FieldExaminerreported that the Union submitted 76 authorization cards, that the nam,of all persons appearing on the cards were listed on the Company's pay roll of January 15, 1945,which contained the names of 122 employees in the alleged appropriate unit; and that6 of the cardswere undated,42 were dated January 1945,and 28dated February 1945.2 It does not appear that there are any sergeants and lieutenantsamong the guardettes 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company hires and discharges guards and firemen subject to theapproval of the Army's Fifth Service Command in Columbus. However,the Company's decisions in these matters have never been overruled. Theseemployees are entitled to the various benefits accorded production employ-ees such as Workmen's Compensation, Unemployment Compensation, andSocial Security, as well as hospitalization and insurance plans of theCompany. Their duties are substantially the same as before they weremilitarized.' The guards require identification of persons entering the Com-pany's premises, patrol the various plants, and enforce rules of the Com-pany in regard to gambling, fighting, intoxication, smoking, and safetyregulations among the production and maintenance employees. A guardmay, on observing an employee or group of employees working in an unsafemanner, stop all such operations until the hazard to safety is eliminated.Tt is his duty to report any violation of the Company's rules to his superiorofficer. Such reports, however, include only a statement of facts and donot include recommendations. The firemen watch for fire hazards andperform the usual duties incident to fire fighting. There is a great deal ofinterchange in personnel among the guards and firemen. The. guardettesare women who act. principally as receptionists but also enforce companyregulationsmainly among the female production and maintenance em-ployees. They guard against violations of smoking regulations which area part of the Company's safety program. At times they perform gate andpatrol duties.The record does not uphold the Company's position that the plant-protection employees are identified with management. These employeesdo not formulate or determine the Company's labor policy. They are with-out authority to hire or discharge other employees or recommend suchaction. Nor do they have the power to excuse or penalize other employeesguilty of wrongdoing. In enforcing the Company's safety regulations, asin the performance of their other duties, they are merely carrying outcompany orders without discretion and in accordance with specific instruc-tions. They do not in the performance of any of their duties assign or directthe work of other employees nor do they at any time exercise supervisoryfunctions with respect to other employees. It is clear from the record thatthe duties of the plant-protection employees are monitorial and not super-visory, and, furthermore, that these employees are not in any manneridentified with management.'Although the Union now represents other employees of the Company,a separate unit or units for plant-protection employees will, if established,insulate their collective bargaining from that of other employees. Thus,their separate problems and interests, growing out of their peculiar occu-r The guards and firemen were officially activated into the Auxiliary Military Police on July1,1943.4 SeeMatter of Bethlehem Steel Company,61 N. L R. B 892. THE B. F. GOODRICH COMPANY209pation, will be recognized, and will not be merged with or subordinated toany interests of the production and maintenance employees which may bein conflict.` In addition, we attach no importance to the implication thatmembership in a labor organization, and even in the same organizationwhich represents other employees of the employer, tends to underminethe honesty of plant-protection employees or their competence to executetheir duties satisfactorily. "Self-organization for collective bargaining isnot incompatible with efficient and faithful performance of duty."°The paramount authority which the Army exercises over the guards andfiremen in the military sphere has not deprived them of their status asemployees of the Company. Army regulations introduced into evidence atthe hearing indicate that the Army did not contemplate the abolition of the'existing employer-employee relationship.' Furthermore, it is clear fromthe record that they are hired and paid by the Company, are directly super-vised by individuals who are hired and paid by the Company, and that itexercises day to day control over their tenure of employment, their work-ing conditions, and their duties.We conclude that the guards and firemenare employees of the Company.'However, the militarization of the guards and firemen, while no obstacleto their unionization, is nevertheless significant. These employees havegreater duties and obligations than have those plant-protection employeeswho are not militarized. To the end that the guards and firemen may bebetter able to function in the military sphere, and to permit the militaryauthorities to exercise greater control over them, we shall establish abargaining unit for all militarized plant-protection employees separate andapart from those who are not militarized! Since a separate unit is appro-priate for militarized employees, the guardettes will necessarily formanother separate unit.We are persuaded that such units will effectuate the policies of the Act.In reaching this conclusion, we are not unmindful that this country is atwar and the Company is engaged in war production, and we have fullyconsidered the national welfare. The steady and unimpeded flow of com-merce which the Act is designed to maintain by the encouragement of theorderly procedures of collective bargaining is doubly essential in time of° SeeMatter of Bethlehem Steel Company, supra.-6 SeeMatter of Dravo Corporation,52 N. L. R B 322, 327.7War Department Circular No. 15 provides:Employer-employee relationship.(1) Basically,the militarizationof plant guard forces doesnot change the existingsystemsof hiring,compensation,and dismissal;all remain primarilya matter between the guards, andthe plant managements.Guards in the employ of a private employer may, as heretofore, bedismissedby that employer, and those who are CivilService employeesin the employ of theWar Departmentmay be dismissedby the localcommanding officer in accordancewith CivilService Regulations.In neither case is a court martial necessary.8 SeeMatterof InternationalHarvester Company, Milwaukee Works,61 N L. R B. 912.9 SeeMatterof Dravo Corporation,supra,at 328. 210DECISIONS OF NATIONAL LABOR RELATIONS 90ARDwar. It is in keeping with the policies of the Act and itis inthe publicinterest to foster and protect collective bargaining by plant-protectionemployees, thereby promoting a practice necessary to the amicable settle-inent of labor disputes and eliminating obstructions to commerce.10We find that all militarized guards and firemen in the plant-protectiondepartment of the Company's Akron, Ohio, plants, excluding lieutenants,Sergeants, and all other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.We further find that all guardettes in the plant-protection department ofthe Company's Akron, Ohio, plants, but excluding all supervisory employ-ees with authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by elections by secret ballot among the employees in theappropriate units who were employed during the pay-roll period imme-diately preceding the date of the Direction of Elections herein, subject tothe limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with The B. F. Goodrich Com-pany, Akron, Ohio, elections by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Eighth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the units found appro-priate in Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employees whodid not work (luring said pay-roll period because they were ill or on vaca-10SeeMatter of Bethlehem Steel Company,supra. THE B. F. GOODRICHCOMPANY211tion or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections, to determinewhether or not they desire to be represented by United Rubber Workersof America, Local Union No. 5 (C. I. 0.), for the purposes of collectivebargaining.